Exhibit 10.41

Participants NOT Eligible for

Executive Severance and CIC Plan

Canada

 

Stock Option Award Agreement

 

(Nonstatutory Stock Option Under

Stericycle, Inc. 2017 Long-Term Incentive Plan)

 

 

Stericycle, Inc., a Delaware corporation (the Company), grants to the following
employee of the Company or one of its Subsidiaries (Participant), as of the
following grant date (the Grant Date), a nonstatutory stock option (the Option)
to purchase the following number of shares of Common Stock (the Option Shares),
at the following purchase price per share (the Exercise Price), exercisable in
installments in accordance with the following and the other terms and conditions
of this Award Agreement:

Participant:%%FIRST_NAME%-% %%LAST_NAME%-%

Grant Date:%%OPTION_DATE,’Month DD, YYYY’%-%

Number of Option Shares:%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Exercise Price Per Share:$$OPTION_PRICE,’999,999,999.9999’%-%

Vesting Schedule:[Insert Applicable Vesting Schedule]

Latest Expiration Date:%%EXPIRE_DATE_PERIOD8,’Month DD, YYYY’%-%

 

Terms of Option

1.Plan. The Option has been granted under the Stericycle, Inc. 2017 Long-Term
Incentive Plan (the Plan), which is incorporated into this Award Agreement by
reference.  Unless otherwise provided herein, all capitalized terms used in this
Award Agreement without being defined have the same meanings attributed to them
in the Plan.

2.Vesting/Exercisability.  The Option shall vest and shall become exercisable
with respect to the number of Option Shares subject thereto in accordance with
the Vesting Schedule set forth above provided that Participant’s Termination
Date has not occurred as of the applicable vesting date.  Any portion of the
Option that is not vested and exercisable as of Participant’s Termination Date
shall be forfeited and Participant shall have no further rights with respect
thereto.  In no event shall the Option continue to vest after Participant’s
Termination Date.  Notwithstanding the foregoing:

(a)The Option shall vest and shall become exercisable as to all Option Shares
then subject to the Option upon Participant’s Termination Date if Participant’s
Termination Date occurs on account of  death.  

(b)The Option is subject to forfeiture and automatic cancellation as provided in
the Employee Covenant Agreement referred to in Paragraph 7 of this Award
Agreement. In addition, Participant may be required to repay the Company the net
proceeds from the sale of any Option Shares as also provided in the Employee
Covenant Agreement.

 



--------------------------------------------------------------------------------

 

(c)If (i) a Change of Control occurs prior to the date on which the Option is
fully vested, (ii) on or within 12 months following the Change of Control (the
Protected Period), Participant’s Termination Date occurs as a result of a
Qualifying Termination (as defined in subparagraph (d)), and (iii) the Release
Requirements (as defined in subparagraph (d)) are satisfied as of the date that
is 60 days following Participant’s Termination Date, then the Option shall
become fully vested with respect to all of the Option Shares subject thereto as
of the Termination Date (to the extent not already vested).

(d)For purposes of this Award Agreement:

(i)A Qualifying Termination means the occurrence of Participant’s Termination
Date by reason of (I) termination by the Company or a Subsidiary without Cause
or (II) termination by Participant for Good Reason (as defined below).

(ii)Participant’s Termination Date shall be considered to have terminated for
Good Reason if (A) without Participant’s consent, one or more of the following
actions or omissions occurs: (I) a material reduction in Participant’s base
salary as in effect immediately prior to the Change of Control, (II) Participant
is required to be based at any office or location more than 50 miles from
Participant’s office or location in effect immediately prior to the Change of
Control, (III) any material diminution in Participant’s authority, duties or
responsibilities as in effect immediately prior to the Change of Control, or
(IV) any material breach of this Award Agreement or the Plan by the Company or
the Committee, (B) Participant notifies the Company in writing of the event
constituting Good Reason within 90 days after the occurrence of such event and
within the Protected Period, (C) the Company has not cured the event
constituting Good Reason within 30 days following receipt of the notice from
Participant, and (D) Participant terminates employment within 5 days following
expiration of the cure period.  For the avoidance of doubt, a delay in the
delivery of a notice of Good Reason or in Participant’s termination following
the lapse of the cure period shall constitute a waiver of Participant’s ability
to terminate for Good Reason under this Award Agreement.

(iii)The Release Requirements will be satisfied as of any date provided that, as
of such date (A) Participant has timely delivered to the Company a general
waiver and release of claims in favor of the Company and related parties (the
Release) in such form provided by the Company in its sole discretion and with
such terms and conditions (which may include, but are not limited to,
non-competition, non-solicitation, confidentiality, and/or other restrictive
covenants, as well as the events that shall result in the forfeiture,
recoupment, and/or claw-back of the benefits provided under this Award Agreement
and the Plan) as are reasonably acceptable to the Company, (B) Participant does
not revoke the Release, and (C) the revocation period related to such Release
has expired.

2



--------------------------------------------------------------------------------

 

3.Expiration.  Except as provided by the Committee in accordance with the terms
of the Plan, the Option shall expire and shall no longer be exercisable after
the Expiration Date as defined in the Plan (which generally provides that if the
Participant’s Termination Date occurs for any reason other than death,
Disability, or Cause, the Expiration Date will be the 90th day after the
Termination Date) but in no event later than the Latest Expiration Date as set
forth above.  Notwithstanding the definition of Expiration Date under the Plan,
however, if Participant’s Termination Date occurs on account of Retirement (as
defined below), the Option shall remain exercisable until the earlier of the 12
month anniversary of Participant’s Termination Date or the Latest Expiration
Date set forth above.  For purposes of this Agreement, Participant’s Termination
Date shall be considered to have occurred on account of “Retirement” if his
Termination Date occurs on or after the date that (a) he has attained age 65 or
(b) he has attained 55 and completed at least 10 years of continuous service
with the Company and its affiliates and provided that his Termination Date does
not occur for any other reason other than Retirement (including termination for
Cause).

4.Manner of Exercise. The Option may be exercised in respect of a whole number
of Option Shares (and only in respect of a whole number) by written notice of
exercise to the Committee (or its designee) at the Company’s principal executive
offices (which are currently located at 28161 North Keith Drive, Lake Forest,
Illinois 60045), which is received prior to the Option’s Expiration Date,
together with (a) full payment of the Exercise Price of the Option Shares in
respect of which the Option is exercised and (b) full payment of an amount equal
to the Company’s federal, state/provincial and local withholding tax obligation,
if any, in connection with the Option’s exercise.

In addition, the exercise of the Option shall be subject to any procedures and
policies in effect at the time of exercise that the Committee has adopted to
administer the Plan.

5.Manner of Payment. Subject to the following provisions, the full Exercise
Price for Option Shares purchased upon the exercise of the Option shall be paid
at the time of such exercise (except that, in the case of an exercise
arrangement approved by the Committee and described below, payment may be made
as soon as practicable after the exercise).  

Participant’s payment of the Exercise Price of the Option Shares in respect of
which the Option is exercised shall be satisfied through the surrender of shares
of Common Stock (or other amounts) to which Participant is otherwise entitled
under the Plan (net withholding) unless Participant elects to pay such Exercise
Price in cash or by tendering (including by way of a net exercise), by either
actual delivery of shares or by attestation, shares of Common Stock acceptable
to the Committee, and valued at Fair Market Value as of the day of exercise, or
in any combination thereof; provided, however, that shares of Common Stock may
not be used to pay any portion of the Exercise Price unless the holder thereof
has good title, free and clear of all liens and encumbrances.

Participant may also elect to pay the Exercise Price (and any applicable
withholding taxes) upon the exercise of an Option by irrevocably authorizing a
third party approved by the Committee to sell shares of Common Stock (or a
sufficient portion of the shares) acquired upon

3



--------------------------------------------------------------------------------

 

exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise.

Tax withholding obligations shall also be subject to Paragraph 6 of this
Agreement.

 

6.Withholding.  This Award and all payments hereunder are subject to withholding
of all applicable taxes. Any withholding obligations relating to this Award
shall be satisfied through the surrender of shares of Common Stock (or other
amounts) to which Participant is otherwise entitled under the Plan (net
withholding) unless Participant elects to satisfy such withholding (a) through
cash payment by Participant, (b) through the surrender of shares of Common Stock
that Participant already owns, or (c) in accordance with Paragraph 5
hereof.  Notwithstanding the foregoing, previously-owned Common Stock that has
been held by Participant or Common Stock to which Participant is entitled under
the Plan may only be used to satisfy the minimum tax withholding required by
applicable law (or other rates that will not have a negative accounting impact).

7.Employee Covenant Agreement. This Award Agreement and the grant of the Option
are subject to Participant’s acceptance of and agreement to be bound by the
Employee Covenant Agreement which has been provided or made available to
Participant with this Award Agreement. The Company would not have granted the
Option to Participant without Participant’s acceptance of and agreement to be
bound by the Employee Covenant Agreement.

8.Transferability. The Option may not be transferred, assigned or pledged
(whether by operation of law or otherwise), except (i) as provided by will or
the applicable laws of intestacy or (ii) in accordance with Section 9.5 of the
Plan. The Option shall not be subject to execution, attachment or similar
process.

9.Interpretation/Administration. This Award Agreement is subject to the terms of
the Plan, as the Plan may be amended, but except as required by applicable law,
no amendment of the Plan after the Grant Date shall adversely affect
Participant’s rights in respect of the Option without Participant’s consent.

If there is a conflict or inconsistency between this Award Agreement and the
Plan, the terms of the Plan shall control. The Committee’s interpretation of
this Award Agreement and the Plan shall be final and binding.

The authority to manage and control the operation and administration of this
Award shall be vested in the Committee, and the Committee shall have all powers
with respect to the Award and this Award Agreement as it has with respect to the
Plan.  Any interpretation of this Award Agreement by the Committee and any
decision made by it with respect to the Award or this Award Agreement is final
and binding on all persons.

10.No Employment Rights. Nothing in this Award Agreement shall be considered to
confer on Participant any right to continue in the employ of the Company or a
Subsidiary or to limit the right of the Company or a Subsidiary to terminate
Participant’s employment.

4



--------------------------------------------------------------------------------

 

11.No Stockholder Rights. Participant shall not have any rights as a stockholder
of the Company in respect of any of the Option Shares unless and until shares of
Common Stock are issued to Participant following the exercise of the Option.

12.Governing Law. This Award Agreement shall be governed in accordance with the
laws of the State of Illinois.

13.Binding Effect. This Award Agreement shall be binding on the Company and
Participant and on Participant’s heirs, legatees and legal representatives.

14.Adjustment.  The Option, the number and kind of shares subject to the Option
and the Exercise Price per share shall be subject to adjustment by the Committee
in accordance with the terms of the Plan.




5



--------------------------------------------------------------------------------

 

COUNTRY ADDENDUM – CANADA

Stock Option Award Agreement

(Stericycle, Inc. 2017 Long-Term Incentive Plan (the “Plan”))

 

In addition to those contained in the applicable Award Agreement, this Country
Addendum sets out terms and conditions which govern Awards granted to
Participants under the Plan who report to work in Canada (herein, a “Canada
Participant”).  If a Canada Participant is a citizen or resident of a country
other than Canada (or is considered as such for local law purposes), or if the
Canada Participant transfers to employment with the Company or a Subsidiary in a
country other than Canada after receiving the Award, the Committee will, in its
sole discretion, determine the extent to which the terms and conditions
contained in this Country Addendum will apply to such Canada Participant.

15.Defined Terms.  All capitalized terms not otherwise defined in this Country
Addendum have the meanings attributed to them in the Plan or Award Agreement, as
applicable.

16.Termination Date.  For the purposes of the Plan and Award Agreement, the
following definition of “Termination Date” shall apply in respect of a Canada
Participant:

“Termination Date means:

 

(i)

in the case of an employee, the date on which the Participant ceases to be
actively employed by and provide services to the Company or Subsidiary, as
applicable, and, for greater certainty, does not include any period after the
date on which the Participant is notified that his/her employment is terminated
(whether such termination is lawful or unlawful) during which the Participant is
eligible to receive any contractual or common law notice or compensation in lieu
thereof or severance payments, except as required by applicable employment
standards legislation or to the extent the Participant provides services to the
Company or Subsidiary, as applicable; and

 

(ii)

in the case of a Non-Employee Director, the date on which the Non-Employee
Director’s service as a Non-Employee Director ceases, regardless of the reason
for the termination.

A “Termination Date” shall not be considered to have occurred in the case of a
transfer of employment from the Company to a Subsidiary or from a Subsidiary to
the Company. In the case of an employee who ceases to be an employee and
immediately becomes a Non-Employee Director, the Termination Date shall not
occur until the date on which the individual’s service as a Non-Employee
Director terminates and, in the case of a Non-Employee Director who ceases to be
a Non-Employee Director and immediately becomes an employee, the Termination
Date shall not occur until the individual’s “Termination Date” as an employee,
as defined hereinabove. In any event, with respect to any Award that is subject
to Code Section

6



--------------------------------------------------------------------------------

 

409A, the term “Termination Date” means a “separation from service” within the
meaning of Code Section 409A.”

17.Participant Information.  Each Participant is required to provide the
Committee or its delegate(s) with all information, including personal and
financial information, required to administer the Plan.  By agreeing to the
Award Agreement, the Participant consents to the collection of such information,
and to its use and disclosure to third parties in connection with the
administration of the Plan, in accordance with the requirements of applicable
legislation.

18.Foreign Property Reporting.  By agreeing to the Award Agreement, the Canada
Participant acknowledges that Canadian residents may be subject to annual tax
reporting obligations with respect to ownership of certain foreign property,
including shares of foreign corporations.  Each Canada Participant bears sole
responsibility for complying with all reporting requirements in respect of
foreign property as may apply as a result of the issuance of Common Stock under
the Award.

 

 

7

